Case 8:17-cr-00170-EAK-AAS Document 141 Filed 09/11/19 Page 1 of 3 PageID 244




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

   UNITED STATES OF AMERICA

   v.                                                       No. 8:17-cr-170-T-17AAS

   JABAR ALI REFAIE
   _________________________/


             ORDER REVOKING DEFENDANT’S BAIL AND VACATING
             PREVIOUS ORDERS SETTING CONDITIONS OF RELEASE

          Pursuant to a memorandum from the United States Pretrial Services, dated

   September 9, 2019 (“Memorandum”) (Doc. 224), defendant Jabar Ali Refaie

   (“Defendant”) is alleged to have violated the conditions of his pretrial release.

   Specifically, Defendant is alleged to have committed the state crime of battery (domestic

   violence) in violation of the standard conditions of release. (Id.). On September 9, 2019,

   Defendant appeared before the Court and was advised of the alleged violations.

   Defendant, through his counsel, denied the allegations.         The Court granted the

   Government’s unopposed motion to continue the hearing until September 11, 2019.

          On September 11, 2019, Defendant appeared before the Court with his attorney.

   To establish probable cause that Defendant committed the alleged crime, the Government

   called three witnesses to testify and entered Government’s Exhibit 1 into evidence (Doc.

   140). Nurse Julie Coates testified that Defendant’s ex-wife (“Victim”) reported to St.

   Joseph’s Hospital Riverview at around 4:30 pm on September 5, 2019. Victim told Nurse

   Coates that, at around 1:30 am earlier that day, Defendant physically assaulted her,

   including slamming her head against a door. Victim was able to get away from Defendant
Case 8:17-cr-00170-EAK-AAS Document 141 Filed 09/11/19 Page 2 of 3 PageID 245




   and locked herself in a bedroom until morning. Nurse Coates further testified that she

   observed bruises on Victim’s arms and chin.        Victim also told Nurse Coates that

   Defendant broke her hand three years earlier. Finally, Victim expressed to Nurse Coates

   that she was afraid of Defendant. Defendant’s counsel cross-examined Nurse Coates.

          Next, Investigator Clark testified that she investigated the incident the next day,

   September 6, 2019. Victim disclosed to Investigator Clark that Defendant had slammed

   her into a door frame. Investigator Clark further testified that she observed bruises on

   Victim’s arms and cheek. Defendant’s counsel was given an opportunity to cross-examine

   Investigator Clark.

          Finally, Detective Hobelmann testified that he arrested Defendant on September

   6, 2019. Detective Hobelmann attempted to interview Victim, but she refused to say how

   she got the injuries. Detective Hobelmann took six photographs of Victim, which were

   admitted into evidence as part of Government’s Exhibit 1. The pictures corroborated

   Nurse Coates and Investigator Clark’s testimony regarding the injuries to Victim.

   Detective Hoberlmann also testified that Defendant was wearing a bullet proof vest at the

   time of his arrest. Defendant’s counsel cross-examined the witness.

          Based on Government’s Exhibit 1 and the testimony received, the Court found

   probable cause to believe that Defendant committed the crime as alleged in the

   Memorandum. As a result, the United States moved to revoke bond based on the

   rebuttable presumption of detention and the danger Defendant poses to Victim. See 18

   U.S.C. § 3148. Defendant moved to modify the conditions of release to include a no

   contact order with Victim, a change of residence, and GPS monitoring. The Court found,



                                               2
Case 8:17-cr-00170-EAK-AAS Document 141 Filed 09/11/19 Page 3 of 3 PageID 246




   based on the factors set forth in 18 U.S.C. § 3142(g), that there is no condition or

   combination of conditions of release that will assure that Defendant will not pose a danger

   to the safety of Victim. Accordingly, it is hereby

          ORDERED:

      1. Defendant’s oral motion to modify the conditions of pretrial release is denied;

      2. Government’s oral motion for revocation of the Defendant’s bond is granted;

      3. The previous orders setting conditions of release (Docs 17, 52, 66,91, 93, 107, 111,

          119) are vacated; and

      4. Defendant is remanded to the custody of the Attorney General (or his

          representative) for confinement pending sentencing. Defendant’s custodian must

          give him a reasonable opportunity to privately consult with his counsel. Upon

          court order or a request from the United States Attorney, Defendant’s custodian

          must deliver him to the United States Marshal for appearance at a court

          proceeding.

          Ordered in Tampa, Florida, on September 11, 2019.




                                                3
